                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


    In Re: COOK MEDICAL, INC., IVC      )
    FILTERS MARKETING, SALES            )
    PRACTICES AND PRODUCT               )
    LIABILITY LITIGATION                )                     1:14-ml-02570-RLY-TAB
    ___________________________________ )                     MDL No. 2570
                                        )
    This Document Relates to:           )
                                        )
    Tonya Brand,                        )
    1:14-cv-06018-RLY-TAB               )
    ___________________________________ )


    ENTRY ON THE COOK DEFENDANTS’ MOTION TO EXCLUDE SPECIFIC
                TESTIMONY OF TREATING PHYSICIANS
       Cook moves to exclude certain testimony of non-retained experts Dr. Mark

Rheudasil and Dr. Thomas Morrison. Dr. Rheudasil is the vascular surgeon who inserted

and removed Plaintiff’s IVC filter. Dr. Morrison is the neurosurgeon who performed

Plaintiff’s ALIF surgery immediately after Dr. Rheudasil inserted the filter and provided

exposure—i.e., moved the IVC and abdominal contents aside to gain access to Plaintiff’s

spine. Cook argues that Dr. Rheudasil and Dr. Morrison impermissibly opine on the

cause(s) 1 of Plaintiff’s filter failure. The court, having read and reviewed the parties’




1
  Cook also objected to Dr. Rheudasil’s opinion that filter perforation lead to filter fracture, and
Dr. Morrison’s opinions regarding the efficacy of Plaintiff’s filter. Plaintiff concedes
Rheudasil’s opinion should be excluded under Rule 702 and makes no contrary argument
regarding Dr. Morrison’s efficacy opinions. Therefore, the court’s analysis is limited to their
opinions on causation.
                                                  1
submissions, the designated evidence, and the applicable law now finds Cook’s motion to

exclude should be GRANTED.

I.     Discussion
       A party must disclose the identity of any expert witness it intends to use at trial.

Fed. R. Civ. P. 26(a)(2)(A). That disclosure must include a full written report “if the

witness is one retained or specially employed to provide expert testimony in the case.”

Fed. R. Civ. P. 26(a)(2)(B). The 2010 Amendment to Rule 26 added 26(a)(2)(C), stating

that non-retained witnesses who happen to be experts must provide summary disclosures.

A summary disclosure must state the subject matter on which the witness is expected to

present evidence and a summary of the facts and opinions to which the witness will

testify. Fed. R. Civ. P. 26(a)(2)(C).

       “[A] treating physician can provide an expert opinion without submitting a [Rule

26(a)(2)(B)] written report if the physician’s opinion was formed during the course of the

physician’s treatment, and not in preparation for trial.” E.E.O.C. v. AutoZone, Inc., 707

F.3d 824, 833 (7th Cir. 2013) (citing Meyers v. Nat’l R.R. Passenger Corp., 619 F.3d

729, 734–35 (7th Cir. 2010)). Such opinions may include opinions on causation if he

formed such opinions during the course of treatment. See id. In Meyers, the Seventh

Circuit held:

       [A] treating physician who is offered to provide expert testimony as to the
       cause of the plaintiff’s injury, but who did not make that determination in the
       course of providing treatment, should be deemed to be one “retained or
       specially employed to provide expert testimony in the case,” and thus is
       required to submit an expert report in accordance with Rule 26(a)(2).



                                              2
619 F.3d at 734–35 (emphasis added). Although Meyers preceded the 2010 Amendment,

the summary disclosure mandate of 26(a)(2)(C) creates a minimum requirement for non-

retained experts and thus does not disturb the holding in Meyers. See Piskorowski v.

Target Corp., No. 12-cv-8865, 2014 WL 321436, at *2 (N.D. Ill. Jan. 29, 2014) (noting

“the amendments did not alter who was reqired to file an expert disclosure” but rather

altered the type of disclosures required for experts not retained or specially employed).

       During Dr. Rheudasil’s deposition, he was asked: “Doctor, was there anything that

you did that caused or contributed to this filter fracture?” He answered, “No.” (Filing

No. 8674-1, Deposition of Mark Rheudasil, M.D. at 170-71). Dr. Morrison testified that

the ALIF surgery did not cause the filter fracture. (Filing No. 8674-2, Deposition of

Thomas Morrison, M.D. at 19 (“Q: Okay. Now, if someone were to suggest that

anything you did in that procedure caused or contributed to causing the failure of this

filter in this patient, what would you say? A: I don’t think anything we did in this

procedure had an effect on the filter.”). He explained, “When we’re doing the surgery,

you know, we’re operating down at L4-5 and L5-S1, and the filter was placed up more in

the L2 area, L3 area. You know, very top of L3, mostly L2, up maybe to L1. So [sic.]

we’re kind of like not in the same ballpark.…” (Id. at 99). Dr. Morrison also opined that

neither Plaintiff’s bone spurs or osteophytes caused Plaintiff’s filter to perforate her IVC

and/or fracture. (Id. at 93) (“I’m not a filter expert, but I don’t see any reason why they

would, or I don’t think so.”).

       In In re Zimmer Nexgen Knee Implant Prod. Liab. Litig., MDL No. 2272, 2015

WL 3799534 (N.D. Ill. June 17, 2015), the plaintiff sought to introduce the opinion

                                              3
testimony of her treating surgeon on certain subjects, including the alignment of the knee

implants, his cementing technique, and the cause of the loosening of the femoral and

tibial components. Id. at *5. The district court noted that the critical question was when

plaintiff’s treating surgeon formed his opinions—during the course of treatment, for

which a Rule 26(a)(2)(C) summary disclosure was adequate, or after the course of

treatment for purposes of litigation, for which an expert disclosure under Rule

26(a)(2)(B) was required. Id. The district court held that his opinions on cementing and

his elimination of possible causes for the loosening of the implant, including the

plaintiff’s bone structure, the alignment of the knee joint, her activity, trauma to the knee,

and so forth, were formed during the course of treatment. Id. Therefore, the district court

held the treating surgeon was not required to submit an expert report under Rule

26(a)(2)(B).

       Like the treater in In re Zimmer, Plaintiff argues her treating surgeons may testify

on causation because their opinions are based on their training, expertise, and

observations during treatment. The court disagrees. Neither Dr. Rheudasil nor Dr.

Morrison formed their opinions during the course of treatment. The first time these

opinions were introduced was during their deposition testimony for purposes of this

litigation. It is, therefore, inadmissible.




                                              4
II.   Conclusion

      For the reasons set forth above, Cook’s Motion to Exclude Specific Treating

Physician Testimony (Filing No. 8671) is GRANTED.



SO ORDERED this 13th day of November 2018.




Distributed Electronically to Registered Counsel of Record.




                                           5
